UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-02265 ­­ Value Line Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31, 2009 Date of reporting period: June 30, 2009 Item I. Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended6/30/09 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC 220 East 42nd Street New York, NY 10017-5891 SE MI – A N N U A LR EPO R T J u n e 3 0 , 2 0 0 9 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP The Value Line
